     Case 1:17-cv-00606-DAD-GSA Document 49 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARCY AARON HARPER,                               No. 1:17-cv-00606-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    RAMOS, et al.,
                                                        (Doc. Nos. 47, 48)
15                       Defendants.
16

17

18          Plaintiff Darcy Aaron Harper is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 24, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that defendant Dr. Varanasi’s motion for summary judgment be granted. (Doc.

23   No. 47.) Thereafter, on May 25, 2021, the magistrate judge issued findings and

24   recommendations, recommending that defendants Dr. Ramos and Dr. Htay’s motion for summary

25   judgment be granted. (Doc. No. 48.) Both sets of findings and recommendations were served on

26   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

27   days after service. (Doc. Nos. 47 at 21, 48 at 24.) To date, no objections to the findings and

28   recommendations have been filed with the court, and the time in which to do so has now passed.
                                                       1
     Case 1:17-cv-00606-DAD-GSA Document 49 Filed 07/27/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 24, 2021 (Doc. No. 47) and

 6                  May 25, 2021 (Doc. No. 48) are adopted in full;

 7          2.      Defendant Varanasi’s motion for summary judgment (Doc. No. 34) is granted;

 8          3.      Defendants Dr. Ramos and Dr. Htay’s motion for summary judgment (Doc. No.

 9                  39) is granted; and

10          4.      The Clerk of the Court is directed to enter judgment in favor of defendants and

11                  close this case.

12   IT IS SO ORDERED.
13
        Dated:     July 26, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
